     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 1 of 17 Page ID #:25



 1   NICOLA T. HANNA
     United States Attorney
 2   PATRICK R. FITZGERALD
     Assistant United States Attorney
 3   Chief, National Security Division
     JOHN J. LULEJIAN (Cal. Bar No. 186783)
                                                                   :~   ~ C`       M'
 4   Assistant United States Attorney
          1200 United States Courthouse
 5        312 North Spring Street                                        r         ,~,
          Los Angeles, California 90012                                 ~-
 6        Telephone: (213) 894-0721                                     „,
          Facsimile: (213) 894-0141                                 i              ~.a
 7        E-mail:    John.Lulejian@usdoj.gov                            ~~: ,~     -r~
                                                                         V
 8   Attorneys for Plaintiff
                                                                                    ~..
     UNITED STATES OF AMERICA                                                  -    ~
 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN THE MATTER OF THE                     No. 2:19-MJ-01523
     EXTRADITION OF
13                                            GOVERNMENT'S REQUEST FOR DETENTION
     CHRISTOHER PHILIP AHN,                   PENDING EXTRADITION PROCEEDINGS;
14                                            MEMORANDUM OF POINTS AND
     A Fugitive from the                      AUTHORITIES; DECLARATION OF
15   Government of Kingdom of Spain.          JOHN J. LULEJIAN; [PROPOSED] ORDER

16

17

18

19

20

21

22

23

24

25



27
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 2 of 17 Page ID #:26



 1         Plaintiff, United States of America, by and through its counsel

 2   of record, the United States Attorney, hereby submits its request for

 3   detention pending further extradition proceedings.

 4

 5   Dated:    April 19, 2019              Respectfully submitted,

 6                                         NICOLA T. HANNA
                                           United States Attorney
 7
                                           LAWRENCE S. MIDDLETON
 8                                         Assistant United States Attorney
                                           Chief, Criminal Division
 9

10                                         /s/ John J. Lulejian
                                           JOHN J. LULEJIAN
11                                         Assistant United States Attorney

12                                         Attorneys for Complainant
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 3 of 17 Page ID #:27



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2 III.    PROCEDURAL BACKGROUND

 3         This is an extradition matter.       The fugitive, CHRISTOPHER PHILIP

 4   K AHN ("AHN"), has been arrested pursuant to a warrant based on a

 5   request for his provisional arrest with a view towards his

 6   extradition submitted by the Kingdom of Spain (`Spain").           AHN is the

 7   subject of a warrant of arrest from Spain, issued on April 12, 2019,

 8   b y Judge Jose de la Mata Amaya of the Central Court of Investigation

 9   No. 5, National High Court, in Madrid, Spain, for (1) Breaking and

10   Entering, in violation of Articles 202 and 203 of the Spanish Penal

11   Code; (2) Illegal Restraint, in violation of Articles 163 and 165 of

12   the Spanish Penal Code; (3) Threats, in violation of Articles 169 and

13   171 of the Spanish Penal Code; (4) Robbery with Violence and

14   Intimidation, in violation of Articles 237, 241, and 242 of the

15   Spanish Penal Code; (5) Causing Injuries, in violation of Article 147

16   of the Spanish Penal Code; and (6) Criminal Organization, in

17   violation of Article 570 bis of the Spanish Penal Code.           The United

18   States submits that detention of AHN is appropriate, and moves for

19   such detention.

20   II.   ARGUMENT

21         Like the extradition process as a whole, the determination of

22   whether to release a fugitive on bail is sui generis.           The federal

23   statutes governing extradition in the United States, 18 U.S.C.

24   ~~ 3181 et seq., do not provide for bail.         Further, the Bail Reform

25   Act, 18 U.S.C. ~~ 3141 et seq., does not apply because an extradition

26

27

28
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 4 of 17 Page ID #:28




 1   proceeding is not a criminal case.1        See Kamrin v. United States, 725

 2   F.2d 1225, 1228 (9th Cir. 1984); In re Extradition of Perez-Cueva,

 3   No. 16-MJ-0233, 2016 WL 884877, at *1 (C.D. Cal. Mar. 7, 2016).

 4   Rather, case law provides that bail should be granted in an

 5   extradition proceeding "only in the most pressing circumstances, and

 6   when the requirements of justice are absolutely peremptory."            United

 7   States v. Leitner, 784 F.2d 159, 160 (2d Cir. 1986) (quoting In re

 8   Mitchell, 171 F. 289, 289 (S.D.N.Y. 1909) (Hand, J.)).

 9         A.    Applicable Law

10               1.    A Strong Presumption Against Bail Governs in an

11                     International Extradition Proceeding

12         Unlike in domestic criminal cases, "[t]here is a presumption

13   against bail in an extradition case."        Salerno v. United States, 878

14   F.2d 317, 317 (9th Cir. 1989); see also United States v. Snyder, No.

15   13-7082-mj, 2013 WL 1364275, at *2 (D. Ariz. Apr. 3, 2013) (noting

16   that presumption against bail in extradition is "well-established").

17   The Supreme Court established this presumption against bail in Wright

18   v. Henkel, explaining that when a foreign government makes a proper

19   request pursuant to a valid extradition treaty, the United States is

20   obligated to deliver the person sought after he or she is

21   apprehended:

22         The demanding government, when it has done all that the

23         treaty and the law require it to do, is entitled to the

24         delivery of the accused on the issue of the proper warrant,

25

26        1    The Bail Reform Act applies only to "offenses" in violation
     of United States law that are triable in the courts of the
27   United States. See 18 U.S.C. ~~ 3141(a), 3142, 3156(a)(2). Here,
     AHN is not charged with an "offense" within the meaning of 18 U.S.C.
28   ~ 3156, but rather with offenses committed in violation of the law of
     the requesting state, Spain.
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 5 of 17 Page ID #:29




 1         and the other government is under obligation to make the

 2         surrender; an obligation which it might be impossible to

 3         fulfill if release on bail were permitted.         The enforcement

 4         of the bond, if forfeited, would hardly meet the

 5         international demand; and the regaining of the custody of

 6         the accused obviously would be surrounded with serious

 7         embarrassment.

 8   190 U.S. 40, 62 (1903); accord Jimenez v. Aristiguieta, 314 F.2d 649,

 9   653 (5th Cir. 1963) (~~No amount of money could answer the damage that

10   would be sustained by the United States were the appellant to be

11   released on bond, flee the jurisdiction, and be unavailable for

12   surrender, if so determined.       The obligation of this country under

13   its [extradition] treaty with Venezuela is of paramount

14   importance."); United States ex rel. McNamara v. Henkel, 46 F.2d 84,

15   84-85 (S.D.N.Y. 1912) (presentation of forfeited bail to foreign

16   nation "is ridiculous, if not insulting").

17         The prudential reasons for this presumption against bail in

18   international extradition cases are clear and compelling.            When, as

19   here, a requesting country meets the conditions of the Treaty, the

20   United States has an "overriding interest in complying with its

21   treaty obligations" to deliver the fugitive.          In re Extradition of

22   Garcia, 615 F. Supp. 2d 162, 166 (S.D.N.Y. 2009); see also Wright,

23   190 U.S. at 62.     It is imperative that the United States be regarded

24   in the international community as a country that honors its

25   agreements in order to be in a position to demand that other nations

26   meet their reciprocal obligations to the United States.           Such

27   reciprocity would be defeated if a fugitive flees after being

28   released on bond.     See In re Extradition of Martinelli Berrocal, 263

                                           3
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 6 of 17 Page ID #:30




 1    F. Supp. 3d 1280, 1306 (S.D. Fla. 2017) (`~[0]ur Executive Branch has

 2    a vested interest in enforcing our own treaty obligations for fear

 3   that other treaty partners will refrain from doing so in the future.

 4   And a difficult but necessary measure in carrying out that

 5   responsibility is to secure a wanted individual and surrender him or

 6   her to the foreign jurisdiction.").

 7                2.   Fugitives Must Be Detained Unless They Establish

 8                     "Special Circumstances" and also Demonstrate that They

 9                     Are Neither a Flight Risk Nor a Danger to the

10                     Community

11         In light of the strong presumption against bail established in

12   Wright and its progeny, fugitives may not be released on bail unless

13   they demonstrate that (1) they are neither a flight risk nor a danger

14   to the community, and (2) "special circumstances" warrant their

15   release.     See, e.g., In re Extradition of Antonowitz, 244 F. Supp. 3d

16   1066, 1068 (C.D. Cal. 2017); In re Extradition of Mainero, 950 F.

17   Supp. 290, 294 (S.D. Cal. 1996).          "This `special circumstances'

18   standard is much stricter than the `reasonable assurance' of

19   appearance standard made applicable to domestic criminal proceedings

20   b y the Bail Reform Act."     In re Extradition of Kin-Hong, 913 F. Supp.

21   50, 53 (D. Mass. 1996).       Further, the burden of showing "special

22   circumstances" rests upon the fugitive.          See, e.g., Salerno, 878 F.2d

23   at 317-18.

24         In evaluating a fugitive's risk of flight in the extradition

25   context, courts have considered, among other things, the fugitive's

26   financial means, ties with foreign countries, and incentive to flee

27   based on the severity of the offense.          See, e.g., Martinelli

28   Berrocal, 263 F. Supp. 3d at 1304; In re Extradition of Beresford-

                                           4
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 7 of 17 Page ID #:31




 1   Redman, 753 F. Supp. 2d 1078, 1091 (C.D. Cal. 2010) (finding that

 2   fugitive facing serious charges in foreign country had both

 3   "incentive and ability to flee" and therefore presented flight risk);

 4   In re Extradition of Patel, 08-430-MJ-HUBEL, 2008 WL 941628, at *2

 5   (D. Or. Apr. 4, 2008) (considering fact that fugitive had "more than

 6   sufficient assets available with which to flee").           Crucially, the

 7   `special circumstances" inquiry is separate from considerations of

 8   danger to the community or risk of flight.         See, e.g., Perez-Cueva,

 9   2016 WL 884877, at *2 (special circumstances must exist in addition

10   to absence of risk of flight).       ~~Even a low risk of flight" is not a

11   circumstance sufficiently "unique" to constitute a special

12   circumstance.     Leitner, 784 F.2d at 161; see also Salerno, 878 F.2d

13   at 317-18 (lack of flight risk "is not a criteria for release in an

14   extradition case").     Conversely, a fugitive who poses a danger to the

15   community or a risk of flight should be denied bail, even in the face

16   of special circumstances.      See In re Extradition of Siegmund, 887 F.

17   Supp. 1383, 1384 (D. Nev. 1995).

18        "Special circumstances must be extraordinary and not factors

19   applicable to all defendants facing extradition."          Mainero, 950 F.

20   Supp. at 294 (citing In re Extradition of Smyth, 976 F.2d 1535, 1535-

21   36 (9th Cir. 1992)).      Courts have considered and rejected a lengthy

22   list of would-be special circumstances, including:

23        •      The complexity of the pending litigation, see, e.g., United

24               States v. Kin-Hong, 83 F.3d 523, 525 (lst Cir. 1996);

25        •      The fugitive's need to consult with an attorney and/or

26               participate in pending litigation, see, e.g., Smyth, 976

27               F.2d at 1535-36;

28

                                           5
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 8 of 17 Page ID #:32



 1         •     The fugitive's character, background, and/or ties to the

 2               community, see, e.g., In re Extradition of Noeller, No. 17

 3               CR 664, 2017 WL 6462358, at *5 (N.D. Ill. Dec. 19, 2017);

 4               Beresford-Redman, 753 F. Supp. 2d at 1089; In re

 5               Extradition of Sidali, 868 F. Supp. 656, 658 (D.N.J. 1994);

 6         •     The fact that the fugitive may have been living openly,

 7               see, e.g., Leitner, 784 F.2d at 160-61; In re Extradition

 8               of Pelletier, No. 09-mc-22416, 2009 WL 3837660, at *l, 3-4

 9               (S.D. Fla. Nov. 16, 2009);

10         •     Discomfort, special dietary needs, or medical concerns that

11               can be attended to while incarcerated, see, e.g., In re

12               Extradition of Noeller, 2017 WL 6462358, at *8-9;

13               Martinelli Berrocal, 263 F. Supp. 3d at 1301-02; In re

14               Extradition of Kyung Joon Kim, No. 04-CV-3886, 2004 WL

15               5782517, at *5 (C.D. Cal. July 1, 2004);

16        •      United States citizenship or the pendency of naturalization

17               or other immigration proceedings, see, e.g., Antonowitz,

18               244 F. Supp. 3d at 1072; Knotek, 2016 WL 4726537, at *7; In

19               re Extradition of Orozco, 268 F. Supp. 2d 1115, 1117 (D.

20               Ariz. 2003);

21        •      The fugitive's professional status, see, e.g., Pelletier,

22              2009 WL 3837660, at *3-4 (allegedly well-respected

23              businessman); In re Extradition of Heilbronn, 773 F. Supp.

24              1576, 1581-82 (W.D. Mich. 1991) (highly-trained doctor);

25        •     The availability of electronic monitoring, see, e.g., In re

26              Extradition of Rovelli, 977 F. Supp. 566, 569 (D. Conn.

27              1997);

28

                                           D
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 9 of 17 Page ID #:33




 1         •     Ordinary delay or delay occasioned by the fugitive in the

 2               course of extradition proceedings, see, e.g., Salerno, 878

 3               F.2d at 318; Antonowicz, 244 F. Supp. 3d at 1070; and

 4         •     The availability of bail for the same offense in the

 5               requesting country, see, e.g., Antonowicz, 244 F. Supp. 3d

 6               at 1070; Kyung Joon Kim, 2004 WL 5782517, at *2; Siegmund,

 7               887 F. Supp. at 1386-87.

 8         While in certain exceptional cases some of the above may have

 9   been deemed a "special circumstance," courts generally determine

10   "special circumstances" to exist based on a confluence of factors, as

11   opposed to any single consideration.         Such findings are highly case-

12   specific and within the discretion of the Court, mindful of the

13   strong presumption against bail and future reciprocity of other

14   countries at stake.

15         B.    Analysis

16         The Court should detain AHN without bond.         As an initial matter,

17   AHN is a significant flight risk.         According to the information
18
     provided by Spanish authorities, AHN fled immediately after
19
     committing the attack on the Embassy o           e Democratic People's
20
     Republic of Korea ("the Embassy"), evading police in either an
21
     official vehicle stolen from the Embassy or with co-conspirator,
22

23   ADRIAN HONG CHANG (~~HONG CHANG"), in an Uber, using a fraudulent

24   account registered under one of HONG CHANG's aliases.           (See Docket

25   No. 1 at 9[9I 6(j)-(k).)    The fact that AHN has already sought to evade

26   prosecution in Spain is indicative of his risk of flight in the
27
     United States.    Cf. United States v. Botero, 604 F. Supp. 1028, 1035
28

                                           7
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 10 of 17 Page ID #:34




 1   ~ (S.D. Fla. 1985) (`~In the context of determining whether a defendant

 2 ( poses a substantial risk of flight, this Court does not find any

 3
      meaningful distinction between a person who left the country when he
 4
      learned of pending charges and one who already outside the country
 5
      refuses to return to face these charges.        The intent is the same—the
 6
      avoidance of prosecution.") (citing Jhirad v. Ferrandina, 536 F.2d
 7

 8   X 478, 483 (2d Cir. 1976)).

 9          In addition, AHN has a strong incentive to flee, as he faces a

10    significant prison sentence - of potentially more than ten years - if

11
      he is extradited and convicted in Spain of the six crimes for which
12
      his extradition is sought.      See, e.g., Perez-Cueva, 2016 WL 884877,
13
      at *3 (seriousness of allegations against fugitive "militates against
14
      release on bail"); In re Extradition of Shaw, No. 14-MC-81475, 2015
15
      WL 521183, at *9 (S.D. Fla. Feb. 6, 2015) ("[T]he Defendant is facing
16

17    serious criminal sanctions in Thailand, which fact provides him with

18    a strong incentive to flee."); In re Extradition of Adame, Misc. H-

19   13-287, 2013 U.S. Dist. LEXIS 41682, at *7-8 (S.D. Tex. Mar. 25,
20
     2013) (the fugitive "has virtually no incentive to appear at his
21
     extradition hearing, where, due to the Government's low burden of
22
     proof, there is a significant risk that he will be formally
23
     extradited to Mexico").      Hence, further flight from the United States
24

25   to yet another country or to an underground location in the United

26   States is a reasonable assumption.

27         AHN also presents a danger to the community.          He is accused of

28
     participating in a brazen attack on diplomatic personnel in Spain.
                                           8
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 11 of 17 Page ID #:35




 1 ~~AHN and his accomplices violently assaulted and physically restrained

 2 ( their victims, using knives, machetes, iron bars, imitation handguns,

 3
     ( shackles, and cables.     (See Docket No. 1 at 9[ 6.)     Multiple victims
 4
      reported having bags thrown over their heads, and at least one victim
 5
      reported being threatened with iron bars and imitation handguns.
 6
     ( (See id. at 9[9[ 6(d), (h).)   Following the attack of the Embassy, HONG
 7

 8 ~ CHANG told the Federal Bureau of Investigation that AHN was one of

 9    the members of the group who participated in the attack on the

10    Embassy and was a former United States Marine.2         (See id. at 9[ 6(n).)

11
     ~ In addition, when the United States Marshals Service arrested AHN on
12
     ( April 18, 2019, they discovered, concealed in his waistband, a fully
13
      loaded Springfield Armory XD Sub-Compact model .40-caliber
14
      semiautomatic pistol and a second magazine with ten .40-caliber
15
      rounds of ammunition, for which he claimed he had a conceal-carry
16

17    permit.3   (See Lulejian Decl. at 9[ 3.)      Given the serious and violent

18    nature of AHN's alleged crimes, his military training, and his

19    familiarity and access to firearms, the community both in the United
20
      States and abroad would be at risk were he to be released.           Further,
21
      allowance of bail in any amount would not guarantee AHN's presence in
22
      court and would invite the possibility of embarrassing the United
23
      States in the conduct of its foreign affairs.
24

25

26
          2    Spanish authorities have provided photographs of AHN
     outside of the Embassy on the day of the attack. (See Decl. of John
27
     J. Lulejian, dated 04/19/2019 ("Lulejian Decl."), at 9I 2, Ex. A.)
28        3    The Marshals have determined that AHN does has a valid
     conceal-carry permit. (See Lulejian Decl. at y[ 3.)
                                      9
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 12 of 17 Page ID #:36



 1          AHN's   risk   of   flight   and    danger    to   the   community   are   each

 2 ~~sufficient reasons for the Court to deny any forthcoming application

 3
      for bail.     However, even if the Court were satisfied that HONG CHANG
 4
     h is not a flight risk and poses no danger to the community here or
 5
      abroad, the government is unaware of any `special circumstances" that
 6
      would justify bail in this case.
 7

 8          Should, however, the Court be inclined to grant bail in this

 9    case, the government respectfully requests that the Court submit

10    special written findings as to those specific matters that are found

11    to constitute "special circumstances."             Moreover, in order to protect

12    the ability of the United States to meet its treaty obligations to

13    the Government of Spain, the United States also requests that the

14    Court notify the parties within a reasonable amount of time in

15    advance of any contemplated release order.

16   . III. CONCLUSION

17         For the foregoing reasons, the United States respectfully

18    requests that AHN be detained pending resolution of this extradition

19   proceeding.

20

21

22

23

24

25

26

27

28

                                           10
     Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 13 of 17 Page ID #:37



 1                          DECLARATION OF JOHN J. LULEJIAN

 2     I, John J. Lulejian, declare as follows:

 3          1.    I am an Assistant United States Attorney and am one of the

 4     attorneys assigned to prosecute In re Extradition of Ahn, Case No.

 5     2:19-MJ-01523.   I make this declaration in support of the

 6     Government's Request for Detention Pending Extradition Proceedings.

 7          2.   On or about April 19, 2019, I received copies of security

 8     camera photographs that I understand the United States Department of

 9     Justice, Office of International Affairs, received from Spain, true

10     and correct copies of which are attached hereto as Exhibit A.           I am

11     informed and believe that Spain has represented that these security

12     camera photographs are of CHRISTOPHER PHILIP AHN (~~AHN") outside of

13     the Embassy of the Democratic People's Republic of Korea, on

14     February 22, 2019, on the day of the attack.

15          3.   I am informed and believe that when the United States

16     Marshals Service arrested AHN on April 18, 2019, they discovered,

17     concealed in his waistband, a fully loaded Springfield Armory XD Sub-

18     Compact model .40-caliber semiautomatic pistol and a second magazine

19     with ten .40-caliber rounds of ammunition, for which he claimed he

20     had a conceal-carry permit.

21          I declare under penalty of perjury that the foregoing is true

22     and correct to the best of my knowledge.

23 ~

24          Executed this 19th day of April, 2019, at Los Angeles,

25     California.

26

27                                      /s/John J. Lulejian
                                        JOHN J. LULEJIAN
28
Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 14 of 17 Page ID #:38




                             XHIBIT
Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 15 of 17 Page ID #:39




                            ~l




                                   e j     v~       L
                                                    uR'


                                    —'_.        _    f
Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 16 of 17 Page ID #:40
Case 2:19-mj-01523-DUTY Document 12 Filed 04/19/19 Page 17 of 17 Page ID #:41
